             Case 1:20-cv-02107-JEB Document 2 Filed 08/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et
 al.,
                Plaintiffs,

        v.                                                        Civil Action No. 20-cv-2107

 DONALD J. TRUMP, et al.,

                               Defendants.



               PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION
                           AND REQUEST FOR HEARING

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure and Local Rule 65.1,

Plaintiffs National Association of the Deaf, Carlton Strail, Graham Forsey, Debra Fleetwood,

John Rivera, Jr., and Corey Axelrod, by and through their attorneys, respectfully move for a

preliminary injunction requiring Defendants Donald J. Trump, in his official capacity as

President of the United States, Executive Office of the President, White House Office, Office of

the Vice President, and Kayleigh McEnany, in her official capacity as Press Secretary, to

immediately begin providing live televised in-frame ASL interpretations for all public briefings

conducted by any Defendant that address issues concerning the COVID-19 pandemic, including

all such briefings involving President Trump, Vice President Pence, Press Secretary McEnany,

and/or any members of the White House Coronavirus Task Force.

       Pursuant to Local Rule 65.1, Plaintiffs respectfully request that the Court set a briefing

schedule as follows: Defendants’ response to Plaintiff’s Motion for Preliminary Injunction shall

be due on August 10, 2020, and Plaintiffs’ Reply shall be due on August 14, 2020. Plaintiffs

further request that the Court set a hearing on this motion at the Court’s earliest convenience
           Case 1:20-cv-02107-JEB Document 2 Filed 08/03/20 Page 2 of 3




after Plaintiffs submit their reply, but in any event no later than August 24, 2020. See Local Rule

65.1(c).

       As explained in the accompanying Memorandum of Law in Support of Plaintiffs’ Motion

for a Preliminary Injunction, expedited treatment is appropriate to ensure that Plaintiffs have

access to critical, potentially life-saving information conveyed by our nation’s political and

public health leaders during the COVID-19 pandemic. Absent a preliminary injunction requiring

live televised in-frame ASL interpretations for all public briefings concerning the COVID-19

pandemic, Plaintiffs will be “denied timely access to this critical information, leaving them less

able to comply with current orders and advice, less able to prepare for the future, and more

anxious about current conditions and the future.” Martinez v. Cuomo, No. 20-CV-3338 (VEC),

2020 WL 2393285, at *6 (S.D.N.Y. May 12, 2020) (granting motion or preliminary injunction

and ordering Governor Cuomo to immediately implement in-frame ASL interpretation during his

daily briefings). Accordingly, Plaintiffs respectfully request expedited treatment of this Motion.




                                                 2
       Case 1:20-cv-02107-JEB Document 2 Filed 08/03/20 Page 3 of 3




Dated: August 3, 2020                   /s/ Ian S. Hoffman
                                        Ian S. Hoffman (D.C. Bar No. 983419)
                                        ARNOLD & PORTER
                                          KAYE SCHOLER LLP
                                        601 Massachusetts Avenue NW
                                        Washington, DC 20001-3743
                                        Telephone: (202) 942-5000
                                        Fax: (202) 942-5999

                                        /s/ Marc Charmatz
                                        Marc Charmatz**
                                        NAD Law and Advocacy Center
                                        86 30 Fenton Street, Suite 820
                                        Silver Spring, MD 20910
                                        Telephone: (301) 587-1788
                                        Fax: (301) 587-1791

                                        **pro hac vice motion pending

                                        Counsel for Plaintiffs




                                    3
